DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sieck (US Patent No. 5,645,699) in view of Hanika et al (WO 2015/139739).
With respect to claim 1, Sieck discloses in fig. 1 a method of using a magnetron sputtering apparatus comprises a vacuum chamber having a controlled environment, a target [15] of one or more sputterable materials, and a gas distribution system (col. 3, lines 7-22), with fig. 2A-2B depicting the target [15] including a racetrack sputtering zone [49],[51],[53],[55] that extends longitudinally along a longitudinal axis, wherein the racetrack sputtering zone comprises two straightaway portions (i.e. areas) [49],[51] sandwiched between first and second turnaround portions (i.e. areas) [53],[55] (col. 3, lines 61-67; col. 4, lines 1-5).
However Sieck is limited in that the magnetron sputtering apparatus comprising a gas distribution system comprising a plurality of interfaces along the longitudinal axis is not suggested.
Hanika teaches in fig. 6 a magnetron sputtering apparatus comprising a gas distribution system comprising a plurality of gas inlet points (i.e. interfaces) [138] (abstract; para 0032-0034 and 0054), the plurality of interfaces [138] comprises a plurality of first interfaces [138] positioned at left and right ends (where the first and second turnaround areas would be of Sieck) of target [122] to supply a first mixture of gases thereto, and a plurality of second interfaces [138] at a middle section (where the two straightaway areas would be of Sieck) of the target [122] to supply a second mixture of gases thereto, with the first and second interfaces [138] controlling partial pressure to the respective left and right ends and middle section (para 0047-0054), which controls local sputtering rates of each of the left and right ends and middle section. Fig. 6 further depicts that the first interfaces [138] are positioned along first and third longitudinal distances, the second interfaces [138] are positioned along a second longitudinal distance, such that the first, second and third longitudinal distances do not overlap. Hanika further teaches the first and second gas mixtures each comprise non-reactive (i.e. inert) gases (para 0021, 0024, and 0047), and the first and second gas mixtures comprise different gas mixtures from the left and right ends to the middle section (para 0022 and 0047), resulting in the first gas mixture having an atomic weight that is either lighter or heavier than an atomic weight of the second gas mixture. Hanika cites the advantages of the gas distribution system as allowing for improved uniformity for different plasma densities (from different process gases) and uniform sputter rates (i.e. process stability) at the left and right ends and the middle section (i.e. first and second turnarounds and two straightaway areas) which lead to increased uniformity of a layer being deposited (para 0005, 0016, and 0038), than if only an argon atmosphere were used for the first and second turnaround areas and two straightaway areas.
It would have been obvious to one of ordinary skill in the art to use the gas distribution system of Hanika as the gas distribution system of Sieck to gain the advantages of improved uniformity for different plasma densities and process stability resulting in improved deposited layer uniformity.
With respect to claim 2, Hanika further teaches that a reactive gas is includable with the first gas mixture, the second gas mixture, or both the first and second gas mixtures (para 0021 and 0024).
With respect to claim 3, claim 1 requires “a first gas mixture of a single inert gas or two or more inert gases” (emphasis added) and “a second gas mixture of a single inert gas or two or more inert gases” (emphasis added). Accordingly, the limitations of ‘a single inert gas’ for each of the first and second gas mixtures is optional and therefore not required by claim 1. Claim 3 is dependent upon this optional limitation; accordingly limitations from claim 3 are also not required as they are dependent upon the optional limitation from claim 1. Therefore, claim 3 is also rejected for the same reasoning as claim 1.
With respect to claims 4 and 5, Hanika further teaches that the first and second interfaces [138] supply respective first and second gas mixtures at constant (i.e. continuous) pressure (i.e. substantially the same pressure) (para 0022).
With respect to claim 6, Hanika further teaches the gas distribution system includes anodic gas distribution member that receives a voltage and houses the first interface (para 0045), with it expected that the voltage reduces the sputtering rate of the first and second turnaround areas relative to the two straightaway areas (MPEP 2112.01, Section I).
With respect to claim 9, the references Sieck and Hanika both teach the target is cylindrical (Sieck, figs. 2A-B, cylindrical target [15]; Hanika, figs. 3A-B, cylindrical target [122] or [124]).
With respect to claim 21, Hanika further depicts in fig. 6 the plurality of interfaces [138] are part of a gas delivery member structure comprising one or more gas delivery members each positioned along a side of the target [122] (para 0054).
With respect to claim 22, Hanika further depicts in fig. 6 the first interfaces [138] positioned at the left and right ends of the target [122] surround at least a portion of the first or second turnaround areas of the target [122] (para 0054).
With respect to claim 23, Hanika further depicts in figs. 4 and 6 the plurality of interfaces [138] further includes a third interface [138] (para 0050-0054), wherein the third interface [138] supplies a third gas mixture, wherein the third gas mixture includes two or more inert gases having a third atomic weight (para 0021-22, 0024, and 0047), wherein the first, second, and third gas mixtures comprise different gas mixtures from the left and right ends to the middle section (para 0022 and 0047), resulting in the first, second, and third gas mixtures being different from each other.
With respect to claim 24, Hanika further teaches the first, second, and third gas mixtures are all different (para 0021-0022, 0024, 0047), rendering it obvious to have the second gas mixture be heavier than the first gas mixture and the third gas mixture be heavier than the first gas mixture but lighter than the second gas mixture as there is only a small finite amount of options with which the first, second, and third gas mixtures can be different (and thus different atomic weights).
With respect to claim 25, Hanika further teaches that the first, second, and third interfaces [138] supply respective first, second, and third gas mixtures at constant (i.e. continuous) pressure (i.e. substantially the same pressure) (para 0022).
With respect to claim 26, Hanika further depicts in fig. 6 the interfaces [138] arranged to substantially surround the target [122] (para 0054).
With respect to claim 27, Hanika further teaches at least one interface in the plurality of interfaces [138] supplies gas at a non-continuous flow rate and/or non-continuous pressure (para 0022, 0025, 0054, and 0056).
With respect to claim 28, Hanika further depicts in figs. 4 and 6 the magnetron sputtering apparatus uses first and second gas sources each housed separately to supply the first and second gas mixtures (para 0050-0054).
With respect to claim 29, Hanika further teaches the first gas is a non-reactive gas, and the second gas is a non-reactive gas, wherein the first and second gases are different (para 0022 and 00240, thus either the first gas is a heavier inert gas than the second gas, or the second gas is a heavier inert gas than the first gas.
With respect to claim 30, the combination of references Hanika and Sieck each teach transporting the substrate in a horizontal direction (i.e. path of travel) past the target (Sieck, fig. 1 and col. 3 lines 23-30; Hanika, fig. 6 and para 0022), wherein Sieck discloses in fig. 1 using a plurality of spaced apart rollers [37] that rotate to conveythe substrate in the path of travel during sputtering deposition (col. 3, lines 22-43).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sieck (US Patent No. 5,645,699) and Hanika et al (WO 2015/139739) as applied to claim 1 above, and further in view of Simpson (US 2007/0074969).
With respect to claims 7 and 8, the combination of references Sieck and Hanika is cited as discussed for claim 1. However the combination of references is limited in that while the target is cylindrical and metallic consisting of Al, Si, Ta, Mo, Nb, Ti, In, Ga, Zn, and Cu (Sieck, figs. 2A-B; Hanika, figs. 3A-B, para 0021 and 0040), the target consisting of Ag is not specifically suggested.
Simpson teaches a target similar to the combination of references consisting of Ti, Mo, W, Ag, Al, Cu, or Au (para 0023).
Since the prior art of Simpson recognizes the similarities of Ag, Ti, and Al as metallic materials for cylindrical targets, it would have been obvious to one of ordinary skill in the art to replace Ti or Al of the combination of references with Ag of Simpson as it is merely the selection of similar metallic cylindrical target materials recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent No. 9,812,296. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent No. 9,812,296 are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-3 of US Patent No. 9,812,296 would also meet the requirements set forth in claims 1-9 and 21-30 of the present invention.
Claims 1-9 and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/184447. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/184447 are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-4 of 16/184447 would also meet the requirements set forth in claims 1-9 and 21-30 of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s Remarks on p. 9-23 filed 6/21/2022 are addressed below.

Drawing Objections
As discussed in the Interview Summary dated 7/7/2022, Applicant’s arguments on p. 9-10 are persuasive for the reasoning given in the “Drawings” section of this Interview Summary.

112 Rejections
As discussed in the Interview Summary dated 7/7/2022, Applicant’s arguments on p. 10-18 are persuasive for the reasoning given in the “35 U.S.C. 112” section of this Interview Summary.

103 Rejections
As discussed in the Interview Summary dated 7/7/2022, Applicant’s arguments on p. 18-22 are not persuasive for the reasoning given in the “35 U.S.C. 103” section of this Interview Summary.
To summarize this Interview Summary, Applicant argues that Hanika does not teach using different gas mixtures to the interfaces in a vertical direction, and does not teach using a heavier second gas mixture at the two straightaway areas and a lighter first gas mixture at the first and second turnarounds areas.
In response, Examiner’s position is that Hanika teaches: using different gas flow rates in both horizontal and vertical directions (para 0018); and using different gas flow rates and different gas mixtures for different positions (i.e. segments) in the horizontal direction for the first and second gas mixtures (para 0047); Hanika teaches throughout the Specification that the multiple embodiments taught are combinable with each other (such as para 0019-0022, 0032, 0036, 0046, and 0057). Thus Hanika teaches using different gas mixtures at different segments (i.e. interfaces) in the horizontal direction and/or vertical direction for the first and second gas mixtures. In addition to this, Hanika shows in fig. 6 plural segments (i.e. interfaces) [634] having different flow rates at the first and second turnaround areas and the straightaway areas (para 0054), and figs. 3A-3B showing similar segments that having different inert gases (para 0022, 0024, and 0045-0047). Thus Hanika renders obvious for the segments [634] at the first and second turnaround areas to have the first gas mixture be different (e.g. either lighter or heavier) than the second gas mixture at the two straightaway areas.

Double Patenting Rejections
No Terminal Disclaimers have been filed. In addition Applicant's arguments on p. 22-23 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794